FILED
                                 NOT FOR PUBLICATION
                                                                           SEP 16 2019
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: LITHIUM ION BATTERIES                     No.   17-17369
ANTITRUST LITIGATION,
                                                 D.C. No. 4:13-md-02420-YGR
------------------------------

 INDIRECT PURCHASER PLAINTIFFS,                  MEMORANDUM*

               Plaintiff-Appellee,

  v.


CHRISTOPHER ANDREWS,

               Objector-Appellant,

 v.

PANASONIC CORPORATION;
PANASONIC CORPORATION OF
NORTH AMERICA; SANYO ELECTRIC
CO, LTD; SANYO NORTH AMERICA
CORPORATION; HITACHI, LTD.;
HITACHI MAXWELL, LTD.;
MAXWELL CORPORATION OF
AMERICA; TOSHIBA CORPORATION;
TOSHIBA AMERICA ELECTRONIC
COMPONENTS, INC.; NEC


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
CORPORATION; SAMSUNG SDI CO.
LTD.; SAMSUNG SDI AMERICA, INC.;
SONY CORPORATION; SONY
ENERGY DEVICES CORPORATION;
SONY ELECTRONICS, INC.; NEC
TOKIN CORPORATION; LG CHEM,
LTD.; LG CHEM AMERICA, INC.,

              Defendants-Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                           Submitted August 30, 2019**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and BYBEE, Circuit Judges.

      In light of our disposition in Indirect Purchaser Plaintiffs v. Bednarz, No.

17-17367, vacating the district court’s approval of the settlement agreements,

Appellant Christopher Andrews’s challenges to the notice of settlement, the district

court’s approval order, and the settlement agreements are moot.

      Andrews argues that the district court abused its discretion by awarding fees

to class counsel. Because we vacated the district court’s order approving the

settlement agreements, we must also vacate the district court’s fee award, as that


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
award was “based upon the settlement agreements entered with Hitachi, NEC, and

LG Chem.”

      We VACATE the district court’s fee award and REMAND for further

proceedings. The remainder of Andrews’s arguments are DISMISSED as moot.

Each party shall bear its own costs on appeal.




                                          3